—Order dismissing complaint-as to defendants George Pugh and Rebecca Pugh, upon the ground that it appears on the face of complaint that it does not state facts sufficient to constitute a cause of action as against said defendants, reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to said defendants to answer within twenty days upon payment of such costs. Con*754ceding the facts alleged in the complaint, plaintiff is entitled to a judgment declaring that the taxes are a prior lien to the purchase-money mortgage and that they may be offset against it. Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ., concur.